*231OPINION.
MuedocK :
The petitioner, when asked on cross-examination whether during the taxable years he or any member of his family *232had ever used his business car for some purpose not connected with his business, admitted that it was possible that one or two such short trips might have been made in the car in each year, but from the evidence as a whole we are satisfied that any such use was so inconsequential as to require no further consideration in this case. The petitioner also admitted that in the morning he rode in the car from his residence to his place of business and made the return trip at night. This Board has held that where an automobile is used for such purposes, the expenses incident thereto are not ordinary and necessary expenses of a trade or business. However, the present case is distinguished from those cases by the fact that here it so happens that the petitioner’s automobile was stored in a public garage close to his residence, which garage was not a great distance from the petitioner’s place of business, and in riding to and from his place of business he did not thereby increase the amount of the expenses of the automobile which he otherwise would have been entitled to deduct. Cf. C. W. Carey, 6 B. T. A. 539. He undoubtedly had additional expenses, the amount of which he would be entitled to deduct, and he would also be entitled to deduct some amount for depreciation on this automobile, but from the evidence we are unable to determine the amount of the additional expenses or a proper allowance for depreciation of the automobile.

Judgment will he entered under Rule 50.